
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.4



AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT


        This AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT, dated as of March 1, 2002
(this "Amendment"), is entered into among ARCHIBALD CANDY CORPORATION, an
Illinois corporation ("Borrower"), FANNIE MAY HOLDINGS, INC., a Delaware
corporation ("Parent"), ARCHIBALD CANDY (CANADA) CORPORATION, a corporation
incorporated under the federal laws of Canada ("Canadian Subsidiary" and
together with Borrower and Parent, collectively, the "Continuing Credit
Parties"), the lending institutions parties to the Forbearance Agreement (the
"Lenders"), and THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation, as
Agent for the Lenders ("Agent").

        PRELIMINARY STATEMENTS:

        (1)  Borrower, Agent and the Lenders are parties to the Financing
Agreement, dated as of June 28, 2001 (as amended and as the same may from time
to time be further amended, restated or otherwise modified, the "Financing
Agreement").

        (2)  As a result of certain defaults and events of default that occurred
under the Financing Agreement, the Continuing Credit Parties, the Lenders and
Agent entered into the Forbearance Agreement, dated as of December 31, 2001 (as
amended and as the same may from time to time be further amended, restated or
otherwise modified, the "Forbearance Agreement"; unless otherwise defined herein
the terms defined therein are used herein as so defined).

        (3)  The Continuing Credit Parties, Agent and the Lenders desire to
modify certain terms and provisions of the Forbearance Agreement, including,
without limitation, extending the Forbearance Period.

        NOW, THEREFORE, the parties hereby agree as follows:

        SECTION 1. AMENDMENTS.

        1.1.    Extension of Forbearance Period.    Section 2.1(a) of the
Forbearance Agreement is hereby amended to replace the date of "March 1, 2002"
with "April 30, 2002".

        1.2.    Amendment to Covenant Defaults.    Section 1.3 of the
Forbearance Agreement is hereby amended and restated in its entirety as follows:

        1.3  Covenant Defaults.    The Continuing Credit Parties acknowledge and
agree that the Existing Defaults resulting under Section 10.1(e) of the
Financing Agreement relate only to the violations that occurred and/or will
occur under Sections 7.3, 7.10(j), 7.12(b),(c) and (d), and 7.23 of the
Financing Agreement.

        1.3.    Amendment to Maximum Outstanding Revolving Loans and Letters of
Credit.    Section 2.4(a) of the Forbearance Agreement is hereby amended to add
the following subpart (vii) thereto:

        and (vii) $15,000,000 on March 2, 2002 through April 30, 2002;

        1.4.    Amendment to Inventory Advance Rate.    Section 2.4(b) of the
Forbearance Agreement is hereby amended and restated in its entirety as follows:

        (b)  in calculating the Borrowing Base, (i) the advance rate with
respect to Eligible Special Inventory shall be the lesser of (A) 62% of the
aggregate value of Eligible Special Inventory (as determined in accordance with
the terms of the Financing Agreement) and (B) 85% of the net orderly liquidation
value of Eligible Special Inventory as set forth in the most recently completed
appraisal of Borrower's Inventory that has been delivered to Agent, which
appraisal shall be in form and detail satisfactory to Agent and prepared by
Hilco or such other appraiser acceptable to Agent, (ii) notwithstanding the
foregoing, Eligible Special Inventory shall not at any time account

--------------------------------------------------------------------------------

for more than $13,000,000 of the aggregate amount of the Borrowing Base, and
(iii) the Real Estate Sublimit shall be deleted from such calculation; and

        1.5.    Amendment to Conditions to Lending.    Section 2.4 of the
Forbearance Agreement is hereby amended to add the following subsection
(d) thereto:

        (d)  on or before April 12, 2002, Borrower shall deliver to Agent
financial projections of Borrower, including a balance sheet, statements of
income, cash flow, and availability, all in form and detail satisfactory to
Agent, for each calendar month through the month ending December 31, 2002.

        SECTION 2. REPRESENTATIONS AND WARRANTIES.

        Each Continuing Credit Party represents and warrants as follows:

        2.1.    Authorization and Validity of Amendment.    This Amendment has
been duly authorized by all necessary corporate action, has been duly executed
and delivered by a duly authorized officer, and constitutes the valid and
binding agreement of such Continuing Credit Party, enforceable against such
Continuing Credit Party in accordance with its terms except as enforcement
thereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law or otherwise).

        2.2.    Representations and Warranties.    The representations and
warranties of such Continuing Credit Party contained in the Forbearance
Agreement, the Financing Agreement and the other Loan Documents, as defined in
the Financing Agreement, are true and correct in all material respects on and as
of the date hereof, as though made on and as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties are hereby
reaffirmed as true and correct in all material respects as of the date when
made.

        2.3.    No Event of Default.    After giving effect to this Amendment,
other than the Existing Defaults, no Default or Event of Default will exist.

        2.4.    No Claims.    There is no claim or offset against, or defense or
counterclaim to, any of the obligations or liabilities of such Continuing Credit
Party (or any of its Subsidiaries, as defined in the Financing Agreement) under
the Forbearance Agreement, the Financing Agreement or any other Loan Document.

        SECTION 3. RATIFICATIONS.

        Except as expressly modified and superseded by this Amendment, the terms
and provisions of the Forbearance Agreement are ratified and confirmed and shall
continue in full force and effect.

        SECTION 4. CONDITIONS TO EFFECTIVENESS.

        The amendments set forth in Section 1 of this Amendment shall become
effective upon the satisfaction of the following conditions precedent:

        (a)  the Holders, as defined in the Indenture (as defined in the
Financing Agreement), of at least $140,000,000 of the aggregate outstanding
principal amount of Notes, as defined in the Financing Agreement, and Borrower
shall have entered into a forbearance agreement, in the form of the attached
Exhibit A, on or before the date hereof;

        (b)  Parent and all owners of shares of the 5% Senior Preferred Stock of
Parent shall have entered into a forbearance agreement, in the form of the
attached Exhibit B, on or before the date hereof;

2

--------------------------------------------------------------------------------




        (c)  Borrower shall have paid to Agent an amendment fee in the amount of
$25,000, which shall be fully earned when paid;

        (d)  after giving effect to the terms of this Amendment, other than the
Existing Defaults, no other default or event of default or Termination Event
shall have occurred under the Forbearance Agreement;

        (e)  Archibald shall have paid all reasonable legal fees and expenses of
Agent in connection with this Amendment and the documents executed in connection
herewith; and

        (f)    the Continuing Credit Parties shall have provided such other
items and shall have satisfied such other conditions as may be reasonably
required by Agent and the Lenders.

        SECTION 5. MISCELLANEOUS.

        5.1.    Survival of Representations and Warranties.    All
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment, and no investigation by Agent or any
Lender or any subsequent Revolving Loan or other extension of credit under the
Forbearance Agreement shall affect the representations and warranties or the
right of Agent or any Lender to rely upon them.

        5.2.    Reference to Forbearance Agreement.    The Forbearance Agreement
and any and all other agreements, instruments or documentation now or hereafter
executed and delivered pursuant to the terms of the Forbearance Agreement as
amended hereby, are hereby amended so that any reference therein to the
Forbearance Agreement shall mean a reference to the Forbearance Agreement as
amended hereby.

        5.3.    Severability.    Any term or provision of this Amendment held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the term or provision so held to be invalid or
unenforceable.

        5.4.    Headings.    The headings, captions and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        5.5.    Entire Agreement.    This Amendment is specifically limited to
the matters expressly set forth herein. This Amendment and all other
instruments, agreements and documentation executed and delivered in connection
with this Amendment embody the final, entire agreement among the parties hereto
with respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this Amendment, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Forbearance Agreement. Except as set forth
herein, the Forbearance Agreement shall remain in full force and effect and be
unaffected hereby.

        5.6.    Counterparts.    This Amendment may be executed by the parties
hereto separately in one or more counterparts and by facsimile signature, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same agreement.

        5.7.    Waiver of Claims.    Each Continuing Credit Party, by signing
below, hereby waives and releases Agent and each of the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which such Continuing Credit Party is aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.

3

--------------------------------------------------------------------------------


        5.8.    Applicable Law.    THE VALIDITY, INTERPRETATION AND ENFORCEMENT
OF THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.

[Remainder of page intentionally left blank.]

4

--------------------------------------------------------------------------------

        5.9.    JURY TRIAL WAIVER.    THE CONTINUING CREDIT PARTIES, AGENT AND
THE LENDERS EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF THIS AGREEMENT, THE FORBEARANCE AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREUNDER. THE CONTINUING
CREDIT PARTIES HEREBY IRREVOCABLY WAIVE PERSONAL SERVICE OF PROCESS AND CONSENT
TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED.
IN NO EVENT WILL AGENT OR THE LENDERS BE LIABLE FOR LOST PROFITS OR OTHER
SPECIAL OR CONSEQUENTIAL DAMAGES.

        IN WITNESS WHEREOF, this Amendment has been duly executed and delivered
as of the date first above written.

    BORROWER:
 
 
ARCHIBALD CANDY CORPORATION
 
 
By:
/s/ TED A. SHEPHERD

--------------------------------------------------------------------------------

    Name: Ted A. Shepherd     Title: President and Chief Operating Officer
 
 
CONTINUING CREDIT PARTIES:
 
 
FANNIE MAY HOLDINGS, INC.
 
 
By:
/s/ TED A. SHEPHERD

--------------------------------------------------------------------------------

    Name: Ted A. Shepherd     Title: President and Chief Operating Officer
 
 
ARCHIBALD CANDY (CANADA)
CORPORATION
 
 
By:
/s/ TED A. SHEPHERD

--------------------------------------------------------------------------------

    Name: Ted A. Shepherd     Title: President and Chief Operating Officer
 
 
AGENT AND SOLE LENDER:
 
 
THE CIT GROUP/BUSINESS CREDIT, INC., as
Agent and as the sole Lender
 
 
By:
/s/ JEROME P. SEPICH

--------------------------------------------------------------------------------

    Name: Jerome P. Sepich     Title: Vice President

5

--------------------------------------------------------------------------------


EXHIBIT A

[Indenture Forbearance]


--------------------------------------------------------------------------------


EXHIBIT B

[Senior Preferred Forbearance]


--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.4
AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT
EXHIBIT A [Indenture Forbearance]
EXHIBIT B [Senior Preferred Forbearance]
